EXHIBIT 32.0 SECTION 1350 CERTIFICATION Each of Ronald Anderson, President and Chief Executive Officer and Dennis Boyle, Senior Vice President and Chief Financial Officer of Malvern Bancorp, Inc. (the “Company”), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The quarterly report on Form 10-Q of the Company for the period ended June 30, 2012 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m(a) or 78o(d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September 21, 2012 By: /s/ Ronald Anderson Ronald Anderson President and Chief Executive Officer Date:September 21, 2012 By: /s/ Dennis Boyle Dennis Boyle Senior Vice President and Chief Financial Officer Note: A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Malvern Bancorp, Inc. and will be retained by Malvern Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
